t c memo united_states tax_court mary catherine pierce petitioner v commissioner of internal revenue respondent docket no filed date p seeks relief under sec_6015 i r c from income_tax liabilities that were assessed in accord with this court’s holding in an earlier opinion in this proceeding p failed to plead as an affirmative defense collateral_estoppel as to one of the factual issues in controversy as required in rule of this court’s rules_of_practice and procedure p orally raised collateral_estoppel in her opening statement at the beginning of the trial and r did not object or address the question of collateral_estoppel until r did so in his posttrial brief no additional evidence is required to decide whether any holding in our prior opinion would result in an estoppel rule b of this court’s rules_of_practice and procedure provides that an issue may be tried by implied consent where the issue was not specifically pleaded r contends that p’s failure to specifically plead an affirmative defense results in waiver of the defense p contends that collateral_estoppel was placed in controversy with r’s implied consent held the requirement of rule of this court’s rules_of_practice and procedure to plead an affirmative defense is satisfied in this case by the implied consent principles of rule of this court’s rules_of_practice and procedure and it is held further respondent is not collaterally estopped from denying that p did not know or had no reason to know of the understatement and it is held further p had reason to know of the understatement and it would not be inequitable to hold that p is not entitled to relief from joint liabilities under sec_6015 i r c robert j percy for petitioner robert e marum and michael j proto for respondent memorandum findings_of_fact and opinion gerber judge petitioner seeks relief from joint_and_several income_tax_liability under sec_6015 the income_tax_liability derives from income_tax deficiencies that were assessed in accordance with this court’s holding in pierce v commissioner tcmemo_1997_411 pierce i as follows all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated year deficiency dollar_figure big_number big_number big_number big_number respondent determined that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 petitioner timely filed a petition seeking review of respondent’s determination the issues we consider are whether an affirmative defense may be placed in issue under the principle of implied consent whether the holding in an earlier opinion results in respondent’s being collaterally estopped to deny that petitioner did not know or have reason to know of an understatement and whether petitioner is eligible for relief from joint_and_several_liability under sec_6015 findings of fact2 petitioner resided in windsor connecticut at the time her petition was filed she completed high school and attended college for year petitioner married gary pierce on date and they were married at all times pertinent to this case during the years at issue mr pierce was the sole shareholder of mary catherine development corp mary catherine initially mary catherine purchased unimproved land developed the parties’ stipulation of facts is incorporated by this reference and improved it and then sold the improved realty to better track costs the business of mary catherine was divided amongst three separate companies in addition to mary catherine derekseth corp derekseth and deanne lynn realty co deanne lynn realty were incorporated mary catherine bought unimproved land with the intent of making it suitable for housing construction mary catherine would then sell the improved land to derekseth which in turn would construct houses for sale upon completion deanne lynn realty would act as derekseth’s agent and market the finished houses petitioner was the corporate secretary of mary catherine in this role she signed various business documents including but not limited to corporate resolutions and tax returns corporate documents were prepared by mary catherine’s attorneys or controller petitioner relied on explanations provided by mr pierce as to the content of documents instead of reading them herself before signing one such document was a corporate resolution signed by petitioner on date the resolution gave mr pierce the authority to purchase sell assign mortgage lease or convey any and all of the real or personal_property of every kind and description of said corporation on such terms as he may deem advisable and to execute all deeds mortgages releases leases or other instruments necessary to carry into effect said transactions in addition to serving as an officer and signing documents for mary catherine petitioner occasionally acted as a secretary opened mail answered phones and picked out carpet or tile for some model homes petitioner also occasionally worked as a part- time dental assistant during mary catherine owned several unimproved parcels of land including the ridge in east granby connecticut and minnechaug in glastonbury connecticut during the connecticut real_estate market experienced a severe decline resulting in significant reductions in the values of both the ridge and minnechaug because of severe declines in the value of real_estate the federal deposit insurance corporation fdic required the banks holding mortgages on the ridge and minnechaug to obtain new appraisals the new appraisals reflected lower values and the banks were required to reduce the stated values of the properties for regulatory purposes similarly mary catherine was expected to reflect the reduction in the values of real_estate on its financial statements following the advice of its accountants mary catherine reduced the value of the ridge as reflected on its date financial statements and the value of minnechaug as reflected on its date financial statements on its and forms 1120s u s income_tax return for an s_corporation mary catherine claimed corresponding net operating losses nols attributable to the reductions in value as a result of the nols claimed on mary catherine’s returns the pierces claimed flowthrough losses on their and personal federal_income_tax returns they then carried back those losses to obtain refunds of the taxes they had paid for and through respondent determined that the pierces were not entitled to the claimed losses and resulting refunds as a result respondent determined deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in the pierces’ income_tax for the years and respectively the pierces filed a petition with this court docket no on date alleging error with respect to respondent’s determination of income_tax deficiencies the deficiency proceeding was consolidated with another case relating to a tax_year not in issue in the current controversy following the consolidated trial we held that mary catherine was not entitled to the losses from writedowns of the values of the ridge and minnechaug the pierces were liable for the income_tax deficiencies determined by respondent and the pierces were not liable for the accuracy-related for purposes of deciding this case only a general description of these transactions is required for more detailed explanations see pierce v commissioner tcmemo_1997_411 penalties on account of their good_faith reliance on their accountants see pierce v commissioner tcmemo_1997_411 on date the court entered its decision and on date respondent assessed the deficiencies pursuant to this court’s decision on date after the petition had been filed regarding the disallowance of the losses that generated the pierces’ refunds mr pierce transferred to petitioner the title to property located pincite deanne lynn circle for dollar_figure the property was encumbered by a mortgage held by ulster savings bank with a balance of dollar_figure as of date on date after this court’s opinion and days before entry of the decision holding the pierces liable for large income_tax deficiencies mr pierce transferred business property located pincite day hill road in windsor connecticut to petitioner for no consideration the day hill road property was encumbered by a mortgage of dollar_figure held by the savings bank of manchester on date mcu financial corp mcu was incorporated as a c_corporation petitioner has been the sole shareholder and president of mcu from its inception on date ddc limited_partnership ddc was formed the general partners were derek and c david weeks each of whom held a 1-percent interest in the partnership petitioner was the only limited_partner with a 98-percent interest in the partnership the capital contributions of the general partners were dollar_figure each and petitioner’s capital_contribution was dollar_figure petitioner made her dollar_figure capital_contribution after the pierces had received substantial income_tax refunds based on the claimed losses on date seth co inc sethco was incorporated with mr pierce as its president and petitioner’s son derek pierce as its sole shareholder sethco’s place of business wa sec_5 amanda drive in manchester connecticut both petitioner’s son and mr pierce received annual salaries from sethco in exchange for assuming derek seth’s trade debt to subcontractors sethco received derek seth’s heavy equipment some office equipment and the use of derek seth’s business name on date petitioner transferred her interest in properties pincite deanne lynn circle and pincite day hill road to ddc petitioner received dollar_figure in consideration for each transfer the day hill road property was destroyed by fire on date the insurance proceeds were distributed as follows the mortgage holder was paid the balance due on the mortgage dollar_figure was paid to ddc and dollar_figure was paid to sethco for loss of contents on date sethco conveyed property pincite amanda drive manchester connecticut to ddc in exchange for a dollar_figure payment which represented the property’s fair_market_value sethco then remitted the dollar_figure to ddc as partial payment on sethco’s loan from ddc sethco continued to use this property as its place of business between and several loan transactions occurred among petitioner mcu ddc and sethco from through mcu’s yearend financial statements reflected loans from stockholder with balances ranging from dollar_figure to dollar_figure from through mcu’s yearend financial statements reflected notes receivable--ddc with balances ranging from dollar_figure to dollar_figure from through mcu’s yearend financial statements reflected notes receivable--sethco with balances ranging from dollar_figure to dollar_figure ddc’s through annual financial statements reflected notes payable to the limited_partner in the total amount of dollar_figure ddc’s and annual financial statements reflected notes receivable from sethco in the total_amounts of dollar_figure and dollar_figure respectively sethco’ sec_2001 bankruptcy petition reflected an unsecured nonpriority debt to ddc in the amount of dollar_figure in addition the bankruptcy petition reflects that sethco made a dollar_figure payment to ddc on date on date mary catherine mr pierce and petitioner filed a complaint in the connecticut superior court against their accountants alec r bobrow david s bobrow alan j nathan and ronald mamrosh the complaint alleged breach of contract and negligence relating to the accountants’ preparation of the and tax returns of mary catherine and the pierces the suit was settled on date for dollar_figure richard weinstein attorney for the plaintiffs received dollar_figure as his fee and dollar_figure was paid as costs to the arbitrator mediator in a signed agreement sethco was assigned the potential proceeds of litigation in return for paying litigation costs the net_proceeds of dollar_figure were paid to sethco pursuant to the assignment agreement opinion the primary issue we consider is whether petitioner is eligible for relief from joint_and_several_liability sec_6015 provides for spousal relief from joint_and_several_liability if the following requirements are met a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election all of the requirements must be met and failure to meet even one of the requirements is a bar to relief sec_6015 119_tc_306 respondent concedes that petitioner has satisfied the requirements of subparagraphs a b and e of sec_6015 therefore we must decide whether petitioner has met the requirements of subparagraphs c and d to wit whether petitioner when signing the return knew or had reason to know that there was a substantial_understatement and or whether taking into account all of the facts and circumstances it would be inequitable to hold petitioner liable for the understatement petitioner contends in the alternative that respondent on the basis of the holding of a prior case is collaterally estopped from denying that she did not know or have a reason to know of the understatements and or that she is entitled to relief based on the facts presented in this case we begin our consideration here with the question of collateral_estoppel i is respondent collaterally estopped a in general petitioner argues that respondent is collaterally estopped from denying that petitioner did not know or have reason to know that the claimed deductions would give rise to a substantial_understatement specifically petitioner contends that our holding in pierce i that the pierces were not liable for negligence penalties because of their reliance on the advice of their accountants return preparers is tantamount to showing that petitioner was uninformed or had no reason to know about tax matters petitioner however did not plead collateral_estoppel as an affirmative defense in her petition the defense of collateral_estoppel was raised for the first time in petitioner’s opening statement at the beginning of the trial respondent did not object at the time petitioner raised collateral_estoppel however on brief respondent argued that he is not collaterally estopped because petitioner failed to plead collateral_estoppel as an affirmative defense as required by rule respondent argues that petitioner’s failure to plead collateral_estoppel is in effect a waiver of that defense petitioner contends that the issue of collateral_estoppel is in controversy because of respondent’s implied consent in accord with rule b alternatively respondent argues that petitioner failed to meet the procedural or substantive requirements for collateral_estoppel b implied consent rule sec_34 and sec_36 provide for the initial pleadings by which most issues are placed in controversy rule b requires the pleading of concise assignments for each and every error that a petitioner may allege was committed by the commissioner that rule provides further that any issue not raised in the assignments of error shall be deemed to be conceded likewise rule generally provides that the commissioner make specific admissions or denials of a petitioner’s allegations in addition to the basic pleading requirements rule requires that a party must plead any matter constituting an avoidance or affirmative defense including collateral_estoppel see also 50_tc_963 and cases cited thereat with respect to all pleadings and amendments thereto rule b provides that an issue may be tried by implied consent if the issue was not raised in the parties’ pleadings in appropriate circumstances an issue that was not expressly pleaded but was tried by consent of the parties may be treated in all respects as if raised in the pleadings rule b 103_tc_525 affd 100_f3d_778 10th cir this court has held that implied consent can be used to satisfy the pleading requirements of rule sec_34 and sec_36 pertaining to petitions and answers we have permitted the amendment of a pleading under rule a with respect to a matter which we found was tried by consent little has been written however concerning the concept of implied consent in the context of rule b in connection with the rule requirement to plead affirmative defenses where there is a failure to plead an affirmative defense such as collateral_estoppel courts have held that the defense has been waived see eg 649_f2d_530 7th cir standish v polish roman catholic union of am 484_f2d_713 7th cir the waiver of an unpleaded affirmative defense is in some respects parallel to the requirement in rule that any issue not raised in the assignments of error be deemed conceded see eg lilley v commissioner tcmemo_1989_602 the procedural rules require the pleading of affirmative defenses to provide the opposing party notice of the plea of estoppel and a chance to argue if he can why the imposition of an estoppel would be inappropriate 402_us_313 otherwise a party raising an affirmative defense could ‘lie behind a log’ and ambush an opposing party with an unexpected defense causing unfair surprise and prejudice 808_f2d_1075 5th cir the court_of_appeals for the fifth circuit has addressed whether an affirmative defense res_judicata was tried with implied consent of the parties 10_f3d_305 5th cir the court_of_appeals held that the issue of res_judicata may be tried by implied consent in reaching its holding the court_of_appeals considered factors similar to those that this court has considered with respect to the use of implied consent in circumstances where pleading requirements for matters other than affirmative defenses were involved in arriving at its holding the court_of_appeals considered whether the parties recognized that the unpleaded issue entered the case at trial whether the evidence that supports the unpleaded issue was introduced at trial without objection and whether a finding of trial by consent prejudiced the opposing party’s opportunity to respond united_states v shanbaum supra pincite citing 681_f2d_291 5th cir 652_f2d_415 5th cir see also 64_tc_989 and cases cited thereat similarly this court in deciding whether to apply the principle of implied consent has considered whether the consent results in unfair surprise or prejudice toward the consenting party and prevents that party from presenting evidence that might have been introduced if the issue had been timely raised see krist v commissioner tcmemo_2001_140 mcgee v commissioner tcmemo_2000_308 in employing the concept of implied consent in the setting of this case there is no reason to make a distinction between allegations of error and affirmative defenses accordingly the implied consent provisions of rule b can be applied to satisfy the rule requirement to plead or allege avoidances and affirmative defenses next we consider whether the issue of collateral_estoppel was tried with respondent’s implied consent respondent became aware that petitioner was relying on collateral_estoppel when the affirmative defense was raised in petitioner’s opening statement at the beginning of the trial in his responsive opening statement respondent did not address the question of collateral_estoppel respondent objected to collateral_estoppel for the first time in his posttrial brief the question of collateral_estoppel as argued by petitioner is wholly dependent upon this court’s prior opinion concerning the identical parties and taxable_year s as we consider in the current proceeding therefore there was no need for petitioner or respondent to present additional evidence or question witnesses respondent would be estopped only if an issue resolved in our prior opinion met the requirements for collateral_estoppel accordingly respondent was not surprised or prejudiced respondent had every opportunity to fully address the merits of collateral_estoppel on brief and did so we hold that the issue of collateral_estoppel was tried with respondent’s implied consent rule b c collateral_estoppel we now consider whether respondent is collaterally estopped from asserting that petitioner had reason to know of the substantial_understatement petitioner contends that our holding in pierce i that the pierces were not negligent and they reasonably relied upon their accountant return preparer is tantamount to finding or holding that petitioner had no reason to know of the understatement for purposes of sec_6015 the doctrine_of collateral_estoppel is intended to preclude parties from litigating issues that were necessarily decided in a prior suit 119_tc_27 in 90_tc_162 affd 904_f2d_525 9th cir this court implementing the factors established by the supreme court in 440_us_147 established five conditions preliminary to the factual application of collateral_estoppel the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation arguably petitioner has satisfied the more procedural of the five conditions in that a final judgment was rendered in pierce i the parties are identical in both cases and the controlling facts and applicable legal rules have not changed further the negligence issue which petitioner asserts is the same as that being decided in the current case was litigated and essential to the pierce i decision however petitioner does not satisfy the one substantive condition that is the core requirement for application of collateral_estoppel collateral_estoppel promotes judicial economy by preventing successive litigation of identical issues the issue in the current case is not in all respects identical with the issue decided in pierce i and therefore does not satisfy this condition for application of collateral_estoppel the issue litigated in pierce i was whether petitioner and mr pierce were liable for negligence penalties provided for in sec_6662 negligence as defined in sec_6662 includes any failure to make a reasonable attempt to comply with the code negligence also includes a lack of due care or failure to do what a reasonable and ordinarily prudent person would do in a similar situation 99_tc_202 more particularly petitioner and her husband claimed that they were not negligent because they relied upon their accountant’s advice and tax_return preparation skills the issue we consider in the current case is whether petitioner did not know or have reason to know that there was an understatement on her joint tax_return this inquiry is distinct from the negligence inquiry in pierce i and involves a different and more complex standard in pierce i we held that petitioner’s and her husband’s reliance on their accountant was reasonable and that therefore the negligence_penalty did not apply to her or her husband petitioner contends that our holding also implicitly includes a finding that petitioner had no reason to know in pierce i however we did not find as a fact or hold that petitioner did not have a reason to know of the understatement the issues in pierce i and the current case are not identical and so do not provide a basis for issue preclusion and cannot be used to assert collateral_estoppel as an affirmative defense in this case although the pierces’ reliance on their accountant was reasonable it proved to be unwarranted as evidenced by the pierces’ receipt of dollar_figure from their accountant in settlement of the pierces’ contract and negligence claims in connection with the professional advice and preparation of their income_tax returns accordingly we proceed to consider whether petitioner knew or had reason to know of the substantial_understatement ii whether petitioner knew or had reason to know of the substantial_understatement a in general in sec_6013 was repealed and sec_6015 replaced it the requirement of sec_6015 is similar to the requirement of former sec_6013 in that both provisions require a spouse who is seeking relief to establish that in signing the return he or she did not know and had no reason to know of the understatement because of the similarities analysis in opinions concerning sec_6013 is instructive for our analysis of sec_6015 see 118_tc_106 114_tc_276 b the reason to know standard to be followed in this case in deciding reason to know cases the court_of_appeals for the ninth circuit has made the distinction that in erroneous deduction cases unlike omission_of_income cases mere knowledge of a transaction underlying a deduction by itself is not enough to deny innocent spouse relief see price v commissioner sec_6015 was added by sec_3201 of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 sec_6015 is effective with respect to any_tax liability arising after date and any_tax liability arising on or before date that is unpaid on that date f 2d 9th cir the court_of_appeals in price adopted the standard that a spouse has reason to know of a substantial_understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the substantial_understatement id pincite any appeal of our decision by petitioner would normally lie with the court_of_appeals for the second circuit the court_of_appeals for the second circuit has adopted the court_of_appeals for the ninth circuit’s reason to know standard for erroneous deduction cases see 992_f2d_1256 2d cir affg tcmemo_1992_228 because the underlying tax_liability is based on erroneous deductions we apply the standard set forth in price v commissioner supra and adopted in hayman v commissioner supra pincite see 54_tc_742 affd 445_f2d_985 10th cir in omission_of_income cases courts consistently apply a standard denying innocent spouse relief to taxpayers who have reason to know of the transaction underlying the understatement_of_tax see 118_tc_106 several courts of appeals however have adopted the standard of 887_f2d_959 9th cir in erroneous deduction cases see 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_572 74_f3d_1528 7th cir revg tcmemo_1994_241 18_f3d_1521 11th cir revg and remanding tcmemo_1991_463 930_f2d_585 8th cir revg and remanding tcmemo_1990_101 but see 94_tc_126 affd 992_f2d_1132 11th cir the following factors have been considered to decide whether a spouse seeking relief had reason to know the spouse’s level of education the involvement of the spouse in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and whether the culpable spouse was evasive and deceitful concerning the couple’s finances hayman v commissioner supra pincite under the holding in price v commissioner supra a spouse may not rely upon ignorance of the law as the basis for relief concerning that point the court_of_appeals for the ninth circuit explained that if a spouse knows virtually all of the facts pertaining to the transaction which underlies the substantial_understatement her defense in essence is premised solely on ignorance of law in such a scenario regardless of whether the spouse possesses knowledge of the tax consequences of the item at issue she is considered as a matter of law to have reason to know of the substantial_understatement and thereby is effectively precluded from establishing to the contrary citations omitted price v commissioner supra pincite in hayman v commissioner supra pincite the court_of_appeals for the second circuit elaborated on this point as follows in order to qualify for sec_6015 relief the spouse must establish that she is unaware of the circumstances that gave rise to the error on the tax_return not merely of the tax consequences flowing from those circumstances c did petitioner have reason to know of the substantial_understatement after applying the standard followed by the court_of_appeals for the second circuit and considering the relevant factors we hold that petitioner had reason to know of the substantial understatements petitioner was to some extent unsophisticated in business lacked a formal business education and had a relatively insignificant role in the business and financial affairs of mary catherine and the related entities petitioner’s lack of business acumen however was not an impediment to her knowledge and understanding of the facts pertaining to the transaction which underlies the substantial_understatement the deductions petitioner and mr pierce claimed were based on a reduction in value of real_estate holdings those reductions were reflected in financial statements for business purposes but no taxable_event ie sale_or_exchange had occurred as of the time the deductions were claimed on the federal tax returns petitioner did not need business acumen to understand all of the facts pertaining to the transaction the loss deductions the pierces claimed were relatively simple in form and effect and were not the result of some complex series of transactions the pierces were aware of the claimed real_estate losses and they may have been under the mistaken impression that the losses would result in rightful tax refunds petitioner’s mere lack of understanding of the legal or tax consequences pertaining to the claimed losses is insufficient by itself to afford petitioner relief from the resulting liability petitioner made several expenditures that were relatively unusual or lavish when compared to the pierces’ past or normal spending patterns after the receipt of the tax refunds petitioner contributed dollar_figure of capital to ddc in addition loans from shareholder balances on mcu’s yearend financial statements ranged from dollar_figure to dollar_figure during the period to ddc’s financial statements reflected a dollar_figure note payable to the limited_partner petitioner for its yearend financial statements for through petitioner contends that the contributions of capital were from her savings she also contends that the loan balances shown as due her on the books of mcu and ddc could be attributable to accumulated or accrued interest on existing loans and liability transactions other than loans we find curious however petitioner’s contention that she had enough money in personal savings to fund these transactions the only other source of petitioner’s income mentioned in the record outside her involvement with mary catherine was her position as a part-time dental assistant more significantly petitioner did not provide petitioner was the sole shareholder of mcu her personal savings records to document her alleged capability to make capital contributions and or loans in the relatively large amounts reflected in the business records finally the object of the transfer of assets to petitioner and the creation of new entities of which she was reflected as sole shareholder or 98-percent limited_partner admittedly was to shield assets from creditors of the pierces and their business entities lastly mr pierce openly discussed business matters with petitioner and he provided her with an explanation of any document he asked petitioner to sign in addition mr pierce was not found to be a culpable spouse both petitioner and mr pierce relied on their accountants to properly assess the validity of the nol deductions that were ultimately disallowed in such situations where the understatement results from a misapprehension of the income_tax laws by the preparers of the tax returns and the signatory parties both husband and wife are perceived to be innocent and there is no inequity in holding them both to joint and separate liability hayman v commissioner f 2d pincite quoting 57_tc_732 petitioner was fully aware of the facts underlying the transactions in essence her defense is premised solely on ignorance of the law consequently under the governing precedent she is considered to know or have reason to know of the substantial_understatement in that regard petitioner’s knowledge was more than cursory as the events surrounding the value writedowns unfolded mr pierce used petitioner as a sounding board and explained to her the circumstances that precipitated the writedowns he also explained the effects of the writedowns on the business the record reflects that it was mr pierce’s usual and normal practice to provide petitioner with explanations of business documents she signed including the tax returns in particular petitioner was aware that mary catherine was in a precarious financial position because of the severe declines in real_estate values at the time of signing the tax returns she also knew that the net_operating_loss deductions taken in connection with the decline in real_estate values would result in significant refunds in addition the facts surrounding the reasons for the claimed losses were fully divulged and explained on disclosure statements which were made a part of the tax returns the first page of the pierces’ and tax returns listed loss deductions of approximately dollar_figure million and dollar_figure million the disclosure statements were in narrative form and provided complete details of the circumstances surrounding the deductions including information such as a description of mary catherine’s business activity the specifics relating to the decline in real_estate values the revised appraisals of the properties and the details underlying the writedowns a taxpayer who signs a return is deemed to have constructive knowledge of its contents even if the taxpayer did not read the return see id citing schmidt v united_states cl_ct considering the relevant factors a reasonably prudent person in petitioner’s position at the time she signed the return would be expected to know that the return contained the potential for a substantial_understatement in addition because petitioner was fully aware of the facts underlying the transaction which gave rise to the substantial_understatement petitioner’s defense is based exclusively on her ignorance of the law accordingly we hold that petitioner had knowledge or reason to know of the substantial_understatement iii would it be inequitable to hold petitioner liable for the tax_liabilities although our holding that petitioner had reason to know is fatal to her claim for relief we note that it is not inequitable to deny her relief in this case whether it is inequitable to hold a spouse liable for a deficiency is to be determined by taking into account all of the underlying facts and circumstances sec_6015 two material factors most often considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse jonson v commissioner t c pincite citing hayman v commissioner supra pincite normal support is not considered a significant benefit hayman v commissioner supra pincite citing 93_tc_355 petitioner received significant benefits from the refunds the refunds enabled her to contribute capital and lend funds to the newly created business entities further the pierces’ failure to report the correct_tax liability did not result from any concealing overreaching or wrongful conduct on the part of mr pierce holding the pierces jointly and severally liable for the tax_deficiency is not inequitable lastly the objectives of the innocent spouse provisions would not be well served if petitioner was afforded relief in the circumstances we consider when enacting these relief provisions congress expressed concern about the possibility that taxpayers could hide behind or otherwise abuse these provisions the senate report in connection with the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 contained the explanation that the committee is concerned that taxpayers not be allowed to abuse these rules by transferring assets for the purpose of avoiding the payment of tax by the use of this election s rept pincite 1998_3_cb_537 because petitioner relied solely on mr pierce’s explanations she may not have completely understood the legal consequences of her signing documents creating ddc and mcu lending money between these business entities and transferring property between herself and the business entities however the ultimate object of these transactions was to shield assets from creditors which ultimately included the internal_revenue_service the granting of relief to petitioner in these circumstances would permit the pierces to shield themselves from federal tax_liabilities by using sec_6015 accordingly we hold that petitioner has not satisfied the requirements under sec_6015 or d and is not entitled to relief from joint_and_several_liability for the tax years at issue to reflect the foregoing decision will be entered under rule
